Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
La mayoría del Tribunal suscribe una extensa opinión en el caso de autos en la cual se examinan varios asuntos referentes al derecho testamentario. En particular, se de-dican muchas páginas a dilucidar los diferentes tipos de formalidades testamentarias y cómo se distinguen; los dis-*439tintos medios que dispone el ordenamiento jurídico para la identificación del testador por el notario autorizante y la relación entre éstos, y otros asuntos más. Con arreglo a la enjundiosa interpolación de todos estos conceptos, la ma-yoría llega al resultado de que fue nula la institución del peticionario como único y universal heredero de los tercios de mejora y libre disposición del caudal en cuestión.
Debo disentir del aludido dictamen mayoritario porque en mi criterio la mayoría dejó fuera de su análisis la con-sideración del asunto más importante para decidir el caso de autos. Todo el derecho testamentario existe para el logro de un objetivo cardinal. Lo que se busca es asegurar que prevalezca la voluntad del testador. Por ello, en casos en los que se impugna de algún modo la validez o eficacia de un testamento, la cuestión más determinante siempre debe ser cuál fue en efecto la última voluntad del testador. El examen de los conceptos normativos pertinentes debe estar supeditado a ese objetivo cardinal que es hacer valer la voluntad del causante. Por ello, para mí no tiene ningún sentido jurídico la opinión de alguno que otro comenta-rista, de que no es válida la institución hereditaria que haya hecho un causante, aunque la voluntad del testador sea conocida en forma indubitada, si esa voluntad se ha manifestado sin observar rigurosamente las solemnidades testamentarias. Tal forma de pensar vira al revés el propó-sito y la razón de ser esencial de esta parte del derecho sucesorio; es decir, convierte erróneamente los medios que el derecho ha establecido para lograr un propósito en algo superior a ese propósito e independiente de éste.
En el caso de autos, se examinan varios esquemas nor-mativos del derecho testamentario, pero nada se dice sobre cuál fiie realmente la voluntad del testador aquí. Se anula un testamento por unos errores notariales, pero no se in-daga lo que para mí es la cuestión medular del caso. La misión judicial en controversias como la de autos no puede limitarse a dilucidar las reglas más inmediatas que sean *440aplicables. Debe expandirse el examen jurídico para asegu-rar que se honre la conocida voluntad del testador, que es en fin de cuentas el asunto más pertinente de esta controversia.
En otras palabras, cuando en un caso como el de autos existe una controversia sobre el carácter o efecto de unas formalidades incumplidas, la trascendencia de tal incum-plimiento debe aquilatarse a la luz de lo que se conoce sobre la voluntad del testador. Si de la prueba que se ofrece surge de forma segura y auténtica la última voluntad del testa-dor, las formalidades inobservadas no pueden considerarse tan graves como para anular el testamento. Tales formali-dades inobservadas quedan curadas por la prueba que es-tablece la voluntad del testador. Este acercamiento a con-troversias como las del caso de autos, que ya antes reconocimos en Paz v. Fernández, 76 D.P.R. 742, 752 (1954), es la única manera en que realmente puede hacerse valer la voluntad del causante, principio rector del derecho testamentario.
Como la mayoría no sigue el curso decisorio que me pa-rece más propio, disiento.